Opinion by
Wright, J.,
Helen M. Cecchini was indicted by the Fayette County Grand Jury on a charge of embezzlement by tax collector under Section 823 of The Penal Code. Act of June 24, 1939, P. L. 872, 18 P.S. 4823. The defendant was owner and operator of The Beverage Mart in the City of Uniontown, and failed to remit sales taxes allegedly collected from July 1, 1960, to August 1, 1961, in total amount of $2,280.10. The Commonwealth has appealed from an order of the court of oyer and terminer, entered June 26, 1963, quashing the indictment.
This case is controlled by our decision in the companion case of Commonwealth v. Shafer, 202 Pa. Superior Ct. 179, 195 A. 2d 825. As aptly stated in the *185opinion below: “It is onr conclusion that tbe legislature indicated no intention in its promulgation of tbe Sales and Use Tax Code to convert into ‘Tax Collectors’ in tbe popular sense of that term a substantial segment of our citizenry engaged in mercantile pursuits upon whom bas been imposed the statutory obligation of charging and collecting tbe sales tax at tbe source. Such an intention, in our view, would have been directly and unequivocally expressed. On tbe contrary, tbe civil and penal sections of tbe statute relative to collection of tbe tax are so complete and self-sustaining as to virtually preclude such an intent”.
Order affirmed.